Citation Nr: 0815331	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-40 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities as secondary to service-connected 
diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDING OF FACT

Resolving all doubt in the veteran's favor, peripheral 
neuropathy of the lower extremities is related to service-
connected diabetes mellitus type II.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities is proximately 
due to or the result of service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case the regulatory change does not 
impact the outcome of the appeal

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In this case, there is conflicting medical evidence as to 
whether the veteran's peripheral neuropathy of the lower 
extremities is related to his service-connected diabetes 
mellitus type II.  

On one hand, some of the medical evidence of record is 
against the veteran's claim.  A July 2004 report from Dr. M. 
to Dr. F. contains a diagnosis of sensory peripheral 
neuropathy, diabetic/alcoholic, improved, indicating that the 
peripheral neuropathy is related to prior alcohol abuse.  In 
this regard, a July 2002 VA treatment note reflects that the 
veteran is an intemperate alcohol user.  In addition, a 
September 2004 VA examination report reflects the opinion 
that the peripheral neuropathy is not consistent with 
diabetes, noting that the veteran does not have the 
"stocking glove distribution" of symptoms consistent with 
diabetes.

On the other hand, some of the medical evidence favors the 
veteran's claim.  A September 2004 VA treatment note reflects 
that the veteran is a social drinker.  An April 2005 EMG 
(electromyograph) report reflects that the peripheral 
neuropathy is primarily of an axonal type and a subsequent 
report from Dr. R. to Dr. F. reflects the opinion that the 
peripheral neuropathy in both lower extremities is most 
likely related to diabetes mellitus.  Further, a September 
2005 letter from Dr. F. reflects that the veteran has been 
under his care for diabetes and that the numbness in the 
veteran's feet is related to the diabetic condition.  Lastly, 
a November 2005 letter from Dr. R. reflects that the veteran 
does not have a history of alcohol abuse and 
electrodiagnostic tests revealed peripheral neuropathy 
consistent with diabetes.

Given the above, and resolving all doubt in the veteran's 
favor, the Board finds that the veteran's peripheral 
neuropathy of the lower extremities is related to his 
service-connected diabetes mellitus type II.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  Accordingly, the appeal is granted.




ORDER

Service connection for peripheral neuropathy of the lower 
extremities as secondary to service-connected diabetes 
mellitus type II is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


